Citation Nr: 0804727	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  02-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to July 
1960.  He also had periods of active duty or active duty for 
training (ACDUTRA) with the Minnesota Army National Guard 
from March 1955 to March 1958.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
service connection for a low back disability.  

This matter was previously before the Board in November 2004 
and in December 2005 and was remanded on both occasions for 
further development.


FINDINGS OF FACT

1.  Scoliosis was noted upon clinical entrance examination in 
October 1958.

2.  Pre-existing scoliosis has not been shown by competent 
clinical evidence to have been chronically increased by 
service, beyond the normal progression of the disease.

3.  The competent clinical evidence of record does not 
establish that the veteran's current low back disability is 
related to active service.


CONCLUSIONS OF LAW

1.  Scoliosis pre-existed service and was not aggravated by 
active service.  38 U.S.C.A. §§ 101, 1101, 1131, 1153, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 
3.306 (2007).

2.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 1131, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.307 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefit sought.  

VA satisfied its duty to notify as to the claim by means of 
February 2001, March 2001, September 2004, January 2005, and 
April 2006 letters from VA to the appellant.  These letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
Additionally, the April 2006 letter informed the veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in 
September 2007.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that VA medical opinions have been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board notes that the December 2005 remand instructed that 
reports of clinical treatment while the veteran was in the 
Reserves with the Minnesota Army National Guard (MNANG) 
should be obtain.  A response from the MNANG, received in 
March 2007, supplied available clinical records from the 
veteran's MNANG service.  A handwritten note at the bottom of 
the response noted that the just discussed records "are all 
the medical records that exist at state HQ's."  In light of 
the records received and the response from the MNANG, the 
Board finds that further development of the record is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

Initially, the Board notes that because scoliosis was noted 
on examination for entrance into service in October 1958, a 
presumption of soundness on induction as to scoliosis does 
not apply.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  The law further provides that, if a pre-
existing disorder is noted upon entry into service, the 
veteran cannot bring a claim for service incurrence for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case, the 
provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 
3.306 (2007) apply, and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  In this regard, the 
Board notes that service connection cannot be granted for a 
congenital or developmental defect.  See 38 C.F.R. §§ 
3.303(c) and 4.9 (noting that a congenital or developmental 
defect is not considered a disease for purposes of VA 
disability compensation); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (noting that if the disposition of a 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law).

The only possible exception to the rule on developmental 
defects is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  However, the medical evidence of record does not 
demonstrate that the veteran's scoliosis worsened as a result 
of a superimposed injury or illness during service.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-99 (Sept. 2, 1999).

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary flare-ups 
of a pre-existing disorder during service, without evidence 
of a worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  If a presumption of aggravation under section 1153 
arises, due to an increase in a disability in service, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

As noted above, the veteran has the burden of proof to 
establish aggravation with regard to his pre-existing 
scoliosis by superimposed injury or disease.  The Board notes 
that evidence of an increase in severity includes, among 
other things, affirmative evidence of increase in severity 
during service or a medical opinion finding an increase in 
severity.  The Board notes that, while the veteran had 
complaints of back pain during service, and sustained a 
bruise involving back muscle, upon clinical separation 
examination in May 1960, the veteran's spine was found to be 
normal.  The May 1960 separation examination report also 
indicated that the veteran's physical profile for his lower 
extremities was "1."  A May 1960 report of medical history 
did not contain any complaints by the veteran related to back 
pain or injury.  Further, a VA examiner, after a review of 
the veteran's claims folder, opined in June 2007 that "there 
is no evidence that [the veteran's] pre-existing scoliosis 
was permanently aggravated in any way due to his service 
activities."  The record does not contain any medical 
opinion, private or VA, that suggests that the veteran had 
pre-existing scoliosis that was permanently aggravated by 
active service.  Therefore, as the veteran has not met this 
burden of proving a chronic increase in scoliosis due to 
superimposed injury of disease in service, the Board finds 
that service-connected aggravation of scoliosis is not 
established.

As the veteran's October 1958 clinical induction examination 
noted only scoliosis, the veteran is presumed sound as to any 
other disability of the low back.  See also Enlistment 
examination for Minnesota National Guard, dated in March 1955 
(finding a normal spine).  As a back disability, other than 
scoliosis, was not noted on entrance examination, the 
veteran's low back is presumed to have been sound on 
induction as to any back disability other than scoliosis.  A 
service medical record, dated in March 1959, noted that the 
veteran reported falling off of a house four years earlier 
and, indicated that since then, he had had back pain.  In 
this regard, the Board notes that a condition is not 
considered pre-existing if it is based on the veteran's 
history and no current findings.  The Board again also notes 
that a veteran is considered to be in sound health when 
examined, accepted, and enrolled for service - except as to 
defects, infirmities, or disorders noted at the time of his 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service, and was not aggravated by 
such service.  See 38 U.S.C.A. §§ 1111, 1132.  

In this situation, according to the law, service connection 
is warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
active service or for aggravation of a pre-existing injury or 
disease in active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran contends that he injured his back while lifting 
heavy kitchen equipment on active duty.  He also contends 
that his current low back disability is due to an incident 
when he slipped off the steps of a crane.  See Statement in 
support of his claim, dated in March 2001.  

The Board initially notes that the record contains a report 
of a VA examination conducted in June 2007 that revealed a 
diagnosis of chronic low back pain with degenerative joint 
disease, underlying scoliosis.  See also VA examination 
report and X-rays of the lumbar spine, each dated in 
September 2001 (noting degenerative changes at L4-5 and L5-S1 
and a diagnosis of degenerative joint disease of the lumbar 
spine).  Therefore, the Board finds that the first element of 
a service connection claim, that of a current disability, has 
been met.  

Regarding an in-service incurrence, the Board notes the 
veteran complained of back pain in a March 1959 service 
medical record.  X-rays of the lumbosacral spine, taken in 
March 1959, were negative for bony or soft tissue pathology.  
He was placed on light duty for a week.  A service medical 
record, dated in June 1959, indicated that the veteran hit 
his lumbar spine on a truck door while getting out from under 
it and he has had back pain since this incident.  The 
impression was a bruise with muscle involvement.  A service 
medical record, dated in July 1959, indicated that the 
veteran was complaining of a long history of back pain and he 
thought it was due to frequent KP (Kitchen Patrol) duty.  He 
was referred to the orthopedic clinic.  On consultation at 
the orthopedic clinic, there was no evidence of back 
tenderness or muscle spasm.  The veteran's legs were noted to 
be equal.  The veteran's May 1960 separation physical 
examination and report of medical history were negative for 
complaints or diagnosis related to his back.

Post-service private medical records identify an injury in 
November 1989 to the veteran's back suffered when he lifted a 
150-pound gas tank onto a welding machine.  It was noted that 
he developed acute low back pain and a burning sensation the 
left lower leg extending down the antero-lateral aspect of 
the left leg to the knee.  The assessment was low back strain 
with associated radicular pain in the left leg.  A private 
medical record, dated in September 1990, noted impressions of 
left-sided radiculopathy, probable multi-level degenerative 
disc disease, chronic pain patient, and chronic pain 
syndrome.  The veteran reported a history of a low back and 
left leg pain since he was involved in a work-related 
incident in November 1989.  He denied previous back injuries.  

The Board notes that the SSA, in a July 1991 decision, 
determined the veteran to be unable to seek and maintain 
gainful employment due to a mental disorder and a low back 
disability.  The Board acknowledges that the veteran was 
awarded disability benefits by the SSA.  However, while SSA 
records and other disability records are "pertinent" to VA 
claims, they are not controlling for VA determinations.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Moreover, 
in the present case, a review of the medical records used to 
make the SSA disability determination in 1991 did not show 
that any in-service back injury or scoliosis contributed to 
the veteran's post-service injury sustained while working in 
1989.  

Regarding a medical nexus, the Board notes a VA examination 
report, dated in September 2001, in which a VA examiner 
diagnosed the veteran with degenerative joint disease of the 
lumbar spine.  The VA examiner opined that it "appears that 
current low back pain did not begin in the service per 
records."  Even though the 2001 VA examiner noted that the 
veteran's claims file and private medical records were 
present, the Board finds that the opinion presented by this 
VA examiner carries little probative value, if any, because a 
supporting rationale was not supplied.  

A report of a June 2007 VA examination shows that the veteran 
reported his chronic low back problems started in service.  
The veteran also stated that he felt that he never should 
have been allowed to enter service because of his scoliosis.  
The veteran complained of low back pain that is present on a 
daily basis, which is centrally located with no radiation.  
He also noted weakness, spasms, and flares every other day if 
he tries to bend.  After performing a physical examination of 
the veteran, the VA examiner opined that the veteran's 
current low back disability "is less likely than not (less 
than 50/50 probability) etiologically related to any incident 
of service, including any injury on inactive service duty."  
The 2007 VA examiner noted that the veteran's injuries in 
service were relatively minor with no evidence of any chronic 
condition resulting from them.  The examiner also commented 
that the veteran's 1960 discharge examination revealed no 
back complaints or diagnoses related to the back.  The 
examiner noted that the veteran had 29 years of no 
identifiable problems with his back and further noted that he 
sustained a low back injury in 1989 and never worked again.  
It was also noted that the veteran was diagnosed with lung 
cancer in 2003 necessitating radiation therapy that the 
veteran attributes to his significant weakness.  The examiner 
added that the veteran has a history of Polymyalgia 
Rheumatica that also produces similar symptoms.  It was 
further noted that the veteran is now using significant 
steroids on an as needed basis that may also be contributing 
to his condition.  The Board finds the June 2007 VA 
examiner's opinion to carry great probative value as the 2007 
VA examiner reviewed the veteran's claims folder, including 
available service medical records, and performed a physical 
examination of the veteran.  Additionally, Board affords the 
June 2007 VA examination report a high probative value 
because the examiner provided a supporting rationale, as 
discussed above.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion).  Moreover, there is no competent clinical evidence 
of record, VA or private, linking the veteran's current low 
back disability to service.  Thus, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a low back disability.

The Board has also considered whether presumptive service 
connection for a chronic disease, arthritis, is warranted in 
the instant case for the veteran's degenerative joint disease 
of the low back.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of 
degenerative joint disease of the low back within the 
applicable time period.  As such, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

The veteran has expressed a belief that his current low back 
disability is causally related to service or his ACDUTRA 
service.  The Board notes that the veteran can attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing back pain or an injury in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran has not been shown to possess the 
requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, any statements by him as 
to the etiology of his low back disability do not constitute 
competent medical evidence and lack probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the probative competent medical evidence does 
not relate the veteran's current low back disability to 
active duty or to his ACDUTRA service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


